The determination of the board of education is annulled, and a new trial and hearing directed, with fifty dollars costs to the relator to abide the event, upon the ground that the trial committee erred in taking, by its chairman, the statements of the various people subsequently to the close of the taking of the evidence, and in receiving from him the transcript of the statements so taken, all in the absence of the relator, and without his knowledge or information or any notice thereof to his attorney. Such procedure was palpably wrong, and it is impossible to conclude that such statements did not to some extent influence the minds of the triers. However, the evidence properly received by the committee at the trial, to sustain the charges, seems so substantial that we conclude that a new trial should be had. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.